01/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0407


                                     DA 21-0407
                                  _________________



 IN THE MATTER OF:

 A.M.G.,                                                          ORDER

             A Youth in Need of Care


                                  _________________

       Upon consideration of Appellant’s motion for extension of time, and good cause
appearing,
       Appellant is granted an extension of time to and including February14, 2022, within
which to prepare, file, and serve Appellant’s opening brief.
       No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                January 12 2022